                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

WILLIAM T., 1                              )
                                           )
                    Plaintiff,             )
                                           )
                 v.                        )                     No. 1:18-cv-01785-JRS-MPB
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security                                   )
Administration,                            )
                                           )
                    Defendant.             )



            ENTRY REVIEWING THE COMMISSIONER’S DECISION

        Plaintiff William T. protectively applied for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) from the Social Security

Administration (“SSA”) on April 13, 2015, alleging an onset date of February 1, 2014.

[ECF No. 7-2 at 11.] His applications were initially denied on June 9, 2015, [ECF No.

7-4 at 2; ECF No. 7-4 at 6], and upon reconsideration on July 13, 2015, [ECF No. 7-4

at 12; ECF No. 7-4 at 15]. Administrative Law Judge Daniel Mages (the “ALJ”)

conducted a hearing on March 22, 2017. [ECF No. 7-2 at 31-57.] During the hearing,

the Plaintiff amended his alleged onset of disability to February 21, 2014. [ECF No.

7-2 at 11; see ECF No. 7-2 at 34.] The ALJ issued a decision on June 28, 2017,


1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the Administrative
Office of the United States courts, the Southern District of Indiana has opted to use only the first name
and last initial of non-governmental parties in its Social Security judicial review opinions.


                                                   1
concluding that the Plaintiff was not entitled to receive DIB or SSI. [ECF No. 7-2 at

8.] The Appeals Council denied review on April 16, 2018. [ECF No. 7-2 at 2.] On

June 12, 2018, the Plaintiff timely filed this civil action asking the Court to review

the denial of benefits according to 42 U.S.C. §§ 405(g) and 1383(c). [ECF No. 1.]

                                           I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance benefits …

to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212, 214 (2002). “The

statutory definition of ‘disability’ has two parts. First, it requires a certain kind of

inability, namely, an inability to engage in any substantial gainful activity. Second,

it requires an impairment, namely, a physical or mental impairment, which provides

reason for the inability. The statute adds that the impairment must be one that has

lasted or can be expected to last … not less than 12 months.” Id. at 217.

      When an applicant appeals an adverse benefits decision, this Court’s role is

limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664,

668 (7th Cir. 2004) (citation omitted).         For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ “is

in the best position to determine the credibility of witnesses,” Craft v. Astrue, 539

F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s credibility

determination “considerable deference,” overturning it only if it is “patently wrong.”

Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations omitted).

                                           2
       The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

404.1520(a)(4)(i)-(v), 2 evaluating the following, in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant’s
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform [his] past work;
       and (5) whether the claimant is capable of performing work in the
       national economy.


Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted). “If a claimant

satisfies steps one, two, and three, [he] will automatically be found disabled. If a

claimant satisfies steps one and two, but not three, then [he] must satisfy step four.

Once step four is satisfied, the burden shifts to the SSA to establish that the claimant

is capable of performing work in the national economy.” Knight v. Chater, 55 F.3d

309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a claimant’s

residual functional capacity (“RFC”) by evaluating “all limitations that arise from

medically determinable impairments, even those that are not severe.” Villano v.

Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may not dismiss a

line of evidence contrary to the ruling.” Id. The ALJ uses the RFC at Step Four to

determine whether the claimant can perform his own past relevant work and if not,

at Step Five to determine whether the claimant can perform other work. See 20

C.F.R. § 404.1520(iv), (v). The burden of proof is on the claimant for Steps One




2The Code of Federal Regulations contains separate sections relating to DIB and SSI that are identical
in most respects relevant to this case. For the sake of simplicity, this Entry generally contains
citations to DIB sections only.

                                                  3
through Four; only at Step Five does the burden shift to the Commissioner. See

Clifford, 227 F.3d at 868.

        If the ALJ committed no legal error and substantial evidence exists to support

the ALJ’s decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at

668. When an ALJ’s decision is not supported by substantial evidence, a remand for

further proceedings is typically the appropriate remedy. Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits “is appropriate

only where all factual issues have been resolved and the record can yield but one

supportable conclusion.” Id. (citation omitted).

                                                   II.
                                            BACKGROUND

        The Plaintiff was 44 years of age at the time he applied for DIB and SSI. [ECF

No. 7-5 at 2.] He has completed a high school education, specialized training in auto

body repair, and a certification in heating, ventilation, and air conditioning (“HVAC”).

[ECF No. 7-6 at 7.] He previously worked as a sales representative in retail. [ECF

No. 7-6 at 7.] 3

        The ALJ followed the five-step sequential evaluation set forth by the SSA in

20 C.F.R. § 404.1520(a)(4) and ultimately concluded that the Plaintiff was not

disabled. [ECF No. 7-2 at 23.] Specifically, the ALJ found as follows:

    •   The Plaintiff last met the insured status requirements for DIB on September
        30, 2016 (the date last insured or “DLI”). 4 [ECF No. 7-2 at 13.]

3The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated here.
Specific facts relevant to the Court’s disposition of this case are discussed below.

4The Plaintiff must prove the onset of disability on or before his DLI to be eligible for DIB. See Shideler
v. Astrue, 688 F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131. Recognizing that the Plaintiff

                                                    4
    •   At Step One, the Plaintiff had not engaged in substantial gainful activity 5 since
        February 21, 2014, the amended onset date. [ECF No. 7-2 at 13.]

    •   At Step Two, he had “the following severe impairments: a partial tear in the
        right wrist with tendinopathy, right cubital tunnel syndrome, degenerative
        disc disease, asthma, obstructive sleep apnea, anemia, and obesity.” [ECF No.
        7-2 at 13 (internal citations omitted).]

    •   At Step Three, he did not have an impairment or combination of impairments
        that met or medically equaled the severity of one of the listed impairments.
        [ECF No. 7-2 at 15.]

    •   After Step Three but before Step Four, he had the RFC “to perform a range of
        light work (20 CFR 404.1567(b) and 416.967(b)) defined as follows: sitting up
        to thirty minutes at one time and six hours during an eight-hour workday;
        standing and/or walking up to thirty minutes at one time and six hours during
        an eight-hour workday, with the use of a cane for walking; lifting, carrying,
        pushing, and pulling twenty pounds occasionally and ten pounds frequently;
        occasionally climbing ramps and stairs, stooping, kneeling, crouching, and
        crawling; no climbing ladders, ropes or scaffolds; frequent fingering, handling,
        and reaching with the non­dominant right upper extremity; and occasional
        exposure to extreme heat, extreme cold, humidity, dusts, fumes, gases, and
        other respiratory irritants.” [ECF No. 7-2 at 16.]

    •   At Step Four, relying on the testimony of the vocational expert (“VE”) and
        considering the Plaintiff’s RFC, he was incapable of performing any of his past
        relevant work as a building maintenance worker, pawnbroker, and wirepuller.
        [ECF No. 7-2 at 21.]

    •   At Step Five, relying on VE testimony and considering the Plaintiff’s age,
        education, and RFC, there were jobs that existed in significant numbers in the
        national economy that he could have performed through the date of the
        decision, including representative occupations such as a table worker, final
        assembler, and addressing clerk. [ECF No. 7-2 at 22-23.]


also had a claim for SSI, the ALJ’s subsequent findings properly considered the relevant period at
issue for that application beginning with the amended disability onset date, February 21, 2014,
through the date of the decision. See, e.g., [ECF No. 7-2 at 23.]

5 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
significant physical or mental activities) and gainful (i.e., work that is usually done for pay or profit,
whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                    5
                                           III.
                                      DISCUSSION

      The Plaintiff raises three assignments of error, that the ALJ (1) did not provide

a logical bridge between his RFC finding and the other work he found the Plaintiff

capable of performing, (2) failed to properly consider the Plaintiff’s treating source

opinions, and (3) improperly used limited activities of daily living to find the Plaintiff

capable of performing full-time work.

      A. RFC and Step Five Determination

      The Plaintiff contends that the ALJ’s RFC finding that the Plaintiff was

capable of a reduced range of light work “is at odds” with (1) the ALJ’s Step Five

finding that the Plaintiff was capable of representative occupations at the sedentary

exertional level and (2) the VE’s testimony that light work is precluded by the

required use of a cane to ambulate. [ECF No. 9 at 16.] Further, the Plaintiff asserts

generally that the ALJ failed to provide a logical bridge from the evidence to his

conclusion, which is necessary to assure that important evidence was considered and

to allow the Court meaningful review. [ECF No. 9 at 17.]

      The Plaintiff’s argument is unavailing. There is nothing logically inconsistent

about the ALJ’s RFC finding and his Step Five determination. The SSA’s guidance

instructs the ALJ to complete a function-by-function assessment of the claimant’s

RFC before categorizing the claimant’s capabilities according to a broad exertional

level (i.e., sedentary, light, medium, heavy, or very heavy). See Social Security Ruling

(“SSR”) 96-9p (S.S.A. July 2, 1996), 1996 WL 374184, at *3. The “RFC represents the

most that an individual can do despite his or her limitations or restrictions. At step

                                            6
5 of the sequential evaluation process, RFC must not be expressed in terms of the

lowest exertional level [that the claimant is capable of performing].”        Id. at *4

(emphasis in original).    The ALJ’s RFC assessment most closely matched the

regulatory definition of light work by finding the Plaintiff capable of lifting and

carrying twenty pounds occasionally and ten pounds frequently, with the ability to

stand and walk for a total of six hours in an eight-hour workday. See 20 C.F.R. §

404.1567(b) (“Light work involves lifting no more than 20 pounds at a time with

frequent lifting or carrying of objects weighing up to 10 pounds. Even though the

weight lifted may be very little, a job is in this category when it requires a good deal

of walking or standing . . . .”). However, as detailed above, the ALJ did not merely

express the Plaintiff’s RFC in terms of a broad exertional category. The ALJ’s RFC

finding laid out the specific exertional and non-exertional limitations and capabilities

that the ALJ assessed based on the record. For example, the ALJ found that the

Plaintiff was limited to standing and/or walking up to thirty minutes at one time, the

use of a cane for walking, and sitting up to thirty minutes at one time. The additional

exertional limitations detailed by the ALJ do not clearly conform with the regulatory

definition of any of the broad exertional categories of work. In these situations, the

SSA provides additional guidance to ALJ’s making a Step Five determination:

      Where an individual’s exertional RFC does not coincide with the
      definition of any one of the ranges of work as defined in sections
      404.1567 and 416.967 of the regulations, the occupational base is
      affected and may or may not represent a significant number of jobs in
      terms of the rules directing a conclusion as to disability. The adjudicator
      will consider the extent of any erosion of the occupational base and
      access its significance.
      [. . .]

                                           7
      Vocational experts may testify for this purpose at the hearing and
      appeals levels.

SSR 83-12 (S.S.A. Jan. 1, 1983), 1983 WL 31253, at *2.

      The ALJ’s Step Five analysis was made according to the relevant legal

guidance. In Haynes v. Barnhart, 416 F.3d 621, 628 (7th Cir. 2005), the Seventh

Circuit explained that:

      The regulations and relevant caselaw amply provide for situations in
      which claimants fall between exertional levels, as Haynes does here. In
      such cases, the ALJ must give consideration to the grids [the Medical-
      Vocational Guidelines] or use them as a framework. In addition,
      consultation with a vocational expert may be helpful or even required.

(citing SSR 83-12, 1983 WL 31253, at *2; Books v. Chater, 91 F.3d 972, 980-81 (7th

Cir. 1996) (where the claimant could perform the full range of light work tasks subject

to certain sitting and standing restrictions, it was appropriate for the ALJ to procure

testimony from a vocational expert and find the claimant not disabled) (additional

internal citations omitted)).

      Here, the ALJ utilized the VE at the hearing by posing progressive

hypotheticals which eventually included all the limitations that the ALJ would assess

in his RFC finding. See [ECF No. 7-2 at 52-56.] The ALJ explained in the written

decision that the Medical-Vocational Guidelines would direct a finding of not disabled

at Step Five if the Plaintiff could perform the full range of light work, but because the

Plaintiff’s ability to perform the full range of light work was “impeded by additional

limitations,” the ALJ consulted with the VE. [ECF No. 7-2 at 22.] The VE “testified

that given all of these factors, such an individual would be able to perform the

requirements of representative unskilled (SVP-2) sedentary occupations (the

                                           8
vocational expert could not identify any light occupations with the use of a cane for

walking) . . . .” [ECF No. 7-2 at 22 (see above for representative occupations).] Despite

the presence of a limitation that effectively eliminated all light work—the use of a

cane for walking—it would have been improper for the ALJ to assess an RFC for

sedentary work because the ALJ assessed the Plaintiff to have certain maximum

capabilities that exceeded the definition of sedentary work. The rulings discussed

above encourage the ALJ to be as precise as possible with his RFC assessment to

foster more accurate results at Steps Four and Five. As such, the Court can trace the

ALJ’s logic from his RFC finding for a reduced range of light work to his Step Five

determination that only sedentary occupations would be available given all the

combined limitations of the Plaintiff.      Thus, the Court rejects Plaintiff’s first

argument.



      B. Treating Opinions

      The Plaintiff contends that the ALJ did not properly weigh or give deference

to the opinions of her treating providers, Shiva Gangadhar, M.D., and Nurse

Practitioner Payne. [ECF No. 9 at 18-20.] The Plaintiff asserts that the ALJ was not

justified in discounting the opinion of Dr. Gangadhar based on the ALJ’s assumption

that because there was evidence the form was completed in the presence of the

Plaintiff that the assessment was based on the Plaintiff’s subjective complaints.

[ECF No. 9 at 20.] Similarly, the Plaintiff contends that the ALJ’s rationale for

dismissing Ms. Payne’s opinion that all exposure to pulmonary irritants needed to be



                                           9
avoided was flawed because the ALJ overlooked the possibility that the Plaintiff’s

asthma was well controlled because the Plaintiff was able to avoid exposure in a

controlled environment. [ECF No. 9 at 21.] Furthermore, the Plaintiff contends that

the ALJ omitted explicit consideration of the factors used to evaluate medical

opinions. [ECF No. 9 at 21-22.]

      Based on the filing date of the Plaintiff’s applications, the treating physician

rule applies. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (noting that the

treating physician rule applies only to claims filed before March 27, 2017). In Scott

v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011) (quoting 20 C.F.R. § 404.1527(c)(2)), the

Seventh Circuit held that a “treating doctor’s opinion receives controlling weight if it

is ‘well-supported’ and ‘not inconsistent with the other substantial evidence’ in the

record.” See Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Campbell v. Astrue,

627 F.3d 299, 306 (7th Cir. 2010). “An ALJ must offer ‘good reasons’ for discounting

the opinion of a treating physician.” Scott, 647 F.3d at 739 (citing Martinez v. Astrue,

630 F.3d 693, 698 (7th Cir. 2011); Campbell, 627 F.3d at 306). “And even if there had

been sound reasons for refusing to give [a treating physician’s] assessment controlling

weight, the ALJ still would have been required to determine what value the

assessment did merit.” Scott, 647 F.3d at 740 (citing Larson v. Astrue, 615 F.3d 744,

751 (7th Cir. 2010)).    “If an ALJ does not give a treating physician’s opinion

controlling weight, the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the



                                          10
physician’s opinion.” Scott, 647 F.3d at 740 (citing Moss v. Astrue, 555 F.3d 556, 561

(7th Cir. 2009)); see 20 C.F.R. § 404.1527(c). However, so long as the ALJ “minimally

articulates” his reasoning for discounting a treating source opinion, the Court must

uphold the determination. See Elder v. Astrue, 529 F.3d 408, 415-16 (7th Cir. 2008)

(affirming denial of benefits where ALJ discussed only two of the relevant factors laid

out in 20 C.F.R. § 404.1527).

      The ALJ gave “some weight” to the opinions of Dr. Gangadhar—a treating

physical medicine and rehabilitation specialist—that were reflected in the physician’s

treatment notes. [ECF No. 7-2 at 20-21.] Consistent with the ALJ’s Step Four finding

that the Plaintiff was incapable of performing his past relevant work, Dr.

Gangadhar’s records included statements that the Plaintiff could not return to his

prior HVAC work. [ECF No. 7-9 at 58.] The records also contained a later statement

from Dr. Gangadhar that the Plaintiff could not “tolerate bending, lifting, kneeling,

prolonged sitting or standing.” [ECF No. 7-12 at 5.] The ALJ’s RFC consistently

limited the Plaintiff to standing and sitting for no more than thirty minutes at one

time. The ALJ also limited the Plaintiff to occasional postural abilities. However,

the ALJ explained that Dr. Gangadhar’s opinion that the Plaintiff cannot tolerate

bending, lifting, or kneeling was “not well supported.” [ECF No. 7-2 at 21.]

      The ALJ gave “little weight” to the opinions of Dr. Gangadhar expressed in a

questionnaire, which included that the Plaintiff’s pain would frequently interfere

with his attention and concentration, he would be limited to sitting and

standing/walking for two hours each in an eight-hour day, and he would be able to



                                          11
use his right arm for grasping, turning, twisting, and fine manipulation for only ten

percent of a workday. [ECF No. 7-2 at 21 (citing ECF No. 7-12 at 12-16 (residual

functional questionnaire completed on February 10, 2017)).]

      The Court finds that the ALJ gave good reasons for not giving more weight to

those opinions of Dr. Gangadhar that the ALJ selectively rejected. The regulations

instruct the ALJ to consider “consistency” with “the record as whole” when

determining the weight that should be given a medical opinion.              20 C.F.R §

404.1527(c)(4). The regulations also instruct the ALJ to consider the “supportability”

of a medical opinion, which refers to the relevant evidence presented by the source to

support the opinion, including “particularly medical signs and laboratory findings.”

20 C.F.R. § 404.1527(c)(3). However, the regulations specify that the supportability

factor is more relevant to weighing opinions from “nonexamining sources.”             Id.

Presumably, the relative distinction is appropriate because treating or examining

opinions can be compared for consistency with their corresponding treating notes or

examination findings. See Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010) (A

treating source statement can be discounted if not properly explained and the

treating notes do not provide any further clarification or support with objective signs).

Here, the ALJ explained his reasons for discounting Dr. Gangadhar’s questionnaire:

      This opinion is given little weight as it was filled out with the claimant,
      indicating it is based on the claimant’s subjective complaints rather
      than objective findings. More importantly, it is not well supported by
      Dr. Gangadhar, and is not consistent with the evidence of record, and is
      not well supported beyond the residual functional capacity detailed
      above.

[ECF No. 7-2 at 21.]

                                           12
      To a limited extent, the Court agrees with the Plaintiff that the ALJ’s

assumption is conjecture, that because the form was filled out in the presence of the

Plaintiff that it reflected the Plaintiff’s reported limitations rather than the medical

assessment of Dr. Gangadhar. The Seventh Circuit discourages “stray, unsupported

conjecture” that is not rooted in the record. Hall v. Berryhill, 906 F.3d 640, 643-44

(7th Cir. 2018). Here, the ALJ did cite to the record for support. [ECF No. 7-2 at 20-

21 (citing ECF No. 7-12 at 5 (“Filled out functional residual capacity questionnaire

with patient today.”)).] But, the statement in the record does not clearly establish

that the Plaintiff directed Dr. Gangadhar to provide any specific assessment.

Alternatively, it’s conceivable that Dr. Gangadhar meant to indicate only that he used

the time set aside for the appointment with the Plaintiff to complete the

questionnaire. That interpretation would not necessarily refute that Dr. Gangadhar

completed the form based on his own assessment. However, the standard of review

is deferential to the ALJ’s reasonable interpretation of the facts.

      More important, the Court does not read in isolation the ALJ’s perhaps thin

reasoning provided in the quoted portion of the decision above. See Rice v. Barnhart,

384 F.3d 363, 370 n.5 (7th Cir. 2004) (“it is proper to read the ALJ’s decision as a

whole, and . . . it would be needless formality to have the ALJ repeat substantially

similar factual analyses” throughout the decision). The lack of objective signs in the

relevant treatment records supports the ALJ’s conclusions that the opinion was based

on the Plaintiff’s subjective complaints and was not consistent with the record. The

Seventh Circuit has held that “subjective complaints are the opposite of objective



                                          13
medical evidence and, while relevant, do not compel the ALJ to accept [a treating

provider’s] assessment.” Schaaf, 602 F.3d at 875 (citing Rice, 384 F.3d at 370-71).

      Dr. Gangadhar’s opinion that the Plaintiff would be limited with the right arm

to gross and fine manipulation for only ten percent of the workday was not well

supported by objective medical evidence. Dr. Gangadhar explained the limitation by

noting that the Plaintiff had “difficulty gripping with [his] right hand.” [ECF No. 7-

12 at 15.] The ALJ summarized the treatment records relevant to the Plaintiff’s right

wrist impairment. [ECF No. 7-2 at 17-18.] Beginning in October 2014, the Plaintiff

presented to the emergency room with complaints of right wrist pain over the

previous   eight   months,   but   “[o]n   examination,   he   had    no   reproducible

musculoskeletal pain, normal range of motion of his wrist and fingers, no abnormal

neurological findings, and normal strength in his extremities.” [ECF No. 7-2 at 17

(citing ECF No. 7-7 at 18-20 (x-rays of the right radius, ulna, and wrist were normal

and the Plaintiff was advised to follow-up with a hand specialist)).] The Plaintiff

returned to the emergency room in February 2015 and a knot on his forearm was

observed, but the examination was again normal from a functional perspective and

he had not made any effort to see a specialist in the interim. [ECF No. 7-7 at 23.] On

April 10, 2015, an MRI showed a partial tear of the fibrocartilage in the right wrist

and mild tendinopathy, but “[n]o significant tenosynovitis or tearing [was] identified.”

[ECF No. 7-8 at 11.] Furthermore, the ALJ explained concerning the Plaintiff’s “right

arm pain, his examinations were mostly normal other than a mildly positive Tinel

sign, and he underwent a cubital tunnel release in early 2016 with no further



                                           14
complaints.” [ECF No. 7-2 at 20.] Indeed, the ALJ noted that no evidence was

submitted regarding the procedure or any follow-up.      [ECF No. 7-2 at 19.] On

February 10, 2016, Dr. Gangadhar’s treatment notes indicated that the Plaintiff “had

right cubital tunnel release, doing well after that.” [ECF No. 7-9 at 53.] There is

little to no indication that the Plaintiff sought any treatment or had any complaints

related to his right wrist that would warrant such a significant limitation with the

use of his right hand, much less objective evidence supporting those complaints and

limitations. For example, on February 1, 2017, the Plaintiff described his present

illness as having “difficulty lifting due to back pain and arm weakness.” [ECF No. 7-

12 at 6.] Yet, the examination found “no weakness.” [ECF No. 7-12 at 7.]

      Dr. Gangadhar’s medical source statements in early 2017 continued to include

significant right-hand use and lifting limitations that were not well supported with

objective findings, and that also conflicted with evidence of improvement with

surgical intervention. Thus, the Court does not find that the ALJ was unjustified in

approaching the other more severe limitations opined by Dr. Gangadhar with

considerable skepticism based on the possibility they were also grounded almost

solely in the Plaintiff’s subjective complaints.

      Also, Dr. Gangadhar’s treatment notes included numerous statements that the

Plaintiff’s pain, mobility, and ability to perform activities of daily living were

improved with the use of medication, which tend to show the opined limitations were

not consistent with the longitudinal subjective complaints either. See [ECF No. 7-9

at 59; ECF No. 7-9 at 62-64]. “Pain medication is helping significantly, allowing for



                                           15
tolerance of home exercises and mobility.” [ECF No. 7-12 at 10.] “He is able to move

about the office without problems.” [ECF No. 7-11 at 16.] Accordingly, the Court

does not find that remand is necessary for further consideration of Dr. Gangadhar’s

opinions.

      As to the partially completed questionnaire provided by Nurse Practitioner

Payne, [ECF No. 7-12 at 17], the ALJ also gave the opinion “little weight as it is not

well supported by the medical evidence.” [ECF No. 7-2 at 21.]

      Ms. Payne does not qualify under the regulations as an “acceptable medical

source.” 20 C.F.R. § 404.1502. The SSA distinguishes statements based on whether

they were offered by an acceptable medical source. See SSR 06-03p (S.S.A. Aug. 9,

2006), 2006 WL 2329939, at *2. For example, with claims filed before March 27, 2017,

only acceptable medical sources can provide “medical opinions” deserving of

“controlling weight” or establish medically determinable impairments. See 20 C.F.R.

§ 404.1527(a)–(c); see also SSR 06-03p. However, statements from sources that do

not qualify as acceptable medical sources can still be significant to the evaluation of

the claim. SSR 06-03p discusses statements from medical sources, for example a

“nurse practitioner,” observing that “information from such ‘other sources’ may be

based on special knowledge of the individual and may provide insight into the

severity of the impairment(s) and how it affects the individual’s ability to function.”

SSR 06-03p, 2006 WL 2329939, at *2. “Opinions from these medical sources, who are

not technically deemed ‘acceptable medical sources’ under our rules, are important

and should be evaluated on key issues such as impairment severity and functional



                                          16
effects, along with the other relevant evidence in the file.” Id. at *3. “Although the

factors in 20 CFR 404.1527(d) and 416.927(d) explicitly apply only to the evaluation

of medical opinions from ‘acceptable medical sources,’ these same factors can be

applied to opinion evidence from ‘other sources.’” Id. at *4.

      The Court finds that the ALJ gave good reasons for giving limited weight to

Ms. Payne’s opinion. The ALJ explained why he had rejected certain limitations,

including the Plaintiff would likely miss more than four days of work per month

because of anxiety:

      For example, the claimant had only two months of treatment for anxiety,
      and it improved with medication and therapy. Further, his asthma
      seems to be fairly well controlled, lending no support to the opinion that
      he should avoid all exposure to pulmonary irritants.

[ECF No. 7-2 at 21.] The ALJ adequately explained the limited treatment sought and

evidence of control of the Plaintiff’s anxiety when he explained his Step Two finding

that the Plaintiff did not have a severe mental impairment. [ECF No. 7-2 at 14.] The

ALJ also summarized the limited evidence related to the Plaintiff’s asthma and a

cough that was resolved after discontinuing Lisinopril. [ECF No. 7-2 at 19.] The

Plaintiff does not present evidence showing any significant, ongoing issues with

either impairment, nor does he present evidence demonstrating that his asthma was

only controlled because he had taken measures to avoid all exposure to irritants.

Thus, the Court does not find that remand is warranted for further consideration of

Ms. Payne’s opinion.

      C. Subjective Symptom Evaluation




                                          17
      The Plaintiff asserts that the ALJ erroneously determined him to be capable

of full-time work based on minimal activities of daily living. [ECF No. 9 at 23.]

      As noted above, the Seventh Circuit requires the Court to accord the ALJ’s

credibility determination considerable deference, overturning it only if is it patently

wrong. Reviewing courts examine whether a credibility determination was reasoned

and supported; only when an ALJ’s decision “lacks any explanation or support . . .

will [the Court] declare it to be ‘patently wrong.’” Elder v. Astrue, 529 F.3d 408, 413-

14 (7th Cir. 2008); Prochaska, 454 F.3d at 738 (“Only if the trier of fact grounds his

credibility finding in an observation or argument that is unreasonable or unsupported

can the finding be reversed.”). However, when the credibility determination rests on

“objective   factors   or    fundamental   implausibilities   rather   than   subjective

considerations, appellate courts have greater freedom to review the ALJ’s decision.”

Clifford, 227 F.3d at 872.

      On March 28, 2016, SSR 16-3p (S.S.A Oct. 25, 2017), 2017 WL 5180304, at *2,

became effective, replacing SSR 96-7p, and providing new guidance regarding how a

disability claimant’s statements about the intensity, persistence, and limiting effects

of symptoms are to be evaluated. Under SSR 16-3p, an ALJ now assesses a claimant’s

subjective symptoms rather than assessing her “credibility.” Id. The Seventh Circuit

has explained that the “change in wording is meant to clarify that administrative law

judges aren’t in the business of impeaching claimants’ character; obviously

administrative law judges will continue to assess the credibility of pain assertions by

applicants, especially as such assertions often cannot be either credited or rejected on



                                           18
the basis of medical evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016)

(emphasis in original). The standard used to review an ALJ’s subjective symptom

evaluation remains whether the assessment was patently wrong.

      The Plaintiff does not engage the relevant standard of review or fully develop

an argument that the ALJ’s subjective symptom evaluation was patently wrong. An

ALJ may appropriately consider a claimant’s daily activities, including household

chores. Craft, 539 F.3d at 680 (citing 20 C.F.R. § 404.1529). But, the Seventh Circuit

has proscribed placing undue weight on daily activities that “ignored [the claimant’s]

qualifications as to how he carried out those activities.” Craft, 539 F.3d at 680

(emphasis in original). The ALJ acknowledged that the Plaintiff had “described fairly

limited activities.” [ECF No. 7-2 at 20.] “However, at certain points in the record, he

admits to more abilities than he alleges.” [ECF No. 7-2 at 20.] As discussed above,

the ALJ cited evidence, though somewhat vague, that the Plaintiff was more capable

of performing his activities of daily living with the use of pain medication. The Court

does not read the decision as suggesting the activities themselves demonstrated the

ability to perform full-time work, but rather were an example of inconsistent

information provided by the Plaintiff bearing on his credibility generally.

      Regardless, the Plaintiff does not address the many other justifications that

the ALJ gave for finding the Plaintiff’s statements concerning his subjective

symptoms not entirely consistent with the record. Under the deferential standard

relevant here, an ALJ’s subjective symptom evaluation need not be perfect.          In

McKinzey v. Astrue, 641 F.3d 884, 890 (7th Cir. 2011), the Seventh Circuit explained



                                          19
“[a]lthough we find some deficiencies in the ALJ’s discussion of McKinzey’s

credibility, we conclude that the ALJ has pointed to sufficient evidence in the record

to justify [his] negative determination. [. . .] The ALJ’s credibility determination was

not without fault. Indeed, we see some merit in two out of three of McKinzey’s

attacks.” Id. The Seventh Circuit upheld the ALJ’s credibility determination because

the ALJ had accurately provided other reasons. Id. at 891. Here, as noted above

when discussing the opinion evidence, the ALJ cited substantial evidence that pain

and mobility was improved with medication. The ALJ summarized the objective

evidence, which did not substantiate the Plaintiff’s subjective complaints. The ALJ

also cited evidence detailed above that the Plaintiff had not always reported

significant symptoms to his providers or regularly sought treatment consistent with

the severity of his alleged symptoms. Inconsistencies with the severity of symptoms

reported at the hearing and those reported while seeking treatment or the failure to

regularly seek treatment for those symptoms can support an ALJ’s credibility finding.

See Sienkiewicz v. Barnhart, 409 F.3d 798, 803-04 (7th Cir. 2005). Moreover, the ALJ

explicitly considered the relevant factors specified in SSR 16-3 to guide an ALJ’s

subjective symptom evaluation. [ECF No. 7-2 at 20]; see SSR 16-3p (S.S.A Oct. 25,

2017), 2017 WL 5180304, at *7-8. Accordingly, the Court does not conclude that the

ALJ’s subjective symptom evaluation was patently wrong despite Plaintiff’s limited

argument to the contrary.




                                          20
                                          IV.
                                    CONCLUSION

       “The standard for disability claims under the Social Security Act is stringent.”

Williams-Overstreet v. Astrue, 364 F. App’x 271, 274 (7th Cir. 2010). “Even claimants

with substantial impairments are not necessarily entitled to benefits, which are paid

for by taxes, including taxes paid by those who work despite serious physical or

mental impairments and for whom working is difficult and painful.” Id. Taken

together, the Court can find no legal basis presented by the Plaintiff to reverse the

ALJ’s decision that he was not disabled during the relevant period. Therefore, the

decision below is AFFIRMED. Final judgment will issue accordingly.




Date: 7/9/2019




Distribution:

Catherine L. Gibbons
SOCIAL SECURITY ADMINISTRATION
catherine.gibbons@ssa.gov

Charles D. Hankey
charleshankey@hankeylawoffice.com

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov



                                          21
